AFTER REMAND FROM ALABAMA SUPREME COURT
L. CHARLES WRIGHT, Retired Appellate Judge.
Whereas, on February 16, 1990, the Supreme Court of Alabama, 562 So.2d 513, entered judgment reversing and annulling the judgment of this court entered on July 13, 1989, 562 So.2d 511, it is therefore considered and ordered that it is now the judgment of this court in this case that the judgment of the Circuit Court of Montgomery County, Alabama heretofore rendered be and it hereby is affirmed.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED ON REMAND.
All the Judges concur.